 



EXHIBIT 10.1
Ludwig Kuttner
May 15, 2006
Page 2
Exhibit A

  1)   Title — Vice President of Business Development, General Counsel and
Assistant Secretary     2)   Base Salary — For the period March 1, 2006 through
December 31, 2006, base compensation shall be payable at a rate of $195,000
(Golden will be paid the shortfall between his total compensation received to
date and the total compensation he is otherwise entitled to receive hereunder
for the period March 1, 2006 and the date hereof no later than June 23, 2006).
Base salary shall increase to $230,000 for the period January 1, 2007 through
December 31, 2007. Increases for 2008 and beyond shall be as determined by
Hampshire in accordance with its customary compensation practices.     3)  
Annual Bonus — Shall consist of three components: (i) 25% of that year’s Base
Salary (for purposes of this Section 3, the 2006 Base Salary for the entire year
shall be considered to be $195,000), 50% of which shall be pre-paid on a monthly
basis subject to Hampshire’s customary payroll practices and the remaining 50%
of which shall be paid one-half prior to December 31 of each year and one-half
upon completion of the audit for that given year (approximately March 31 of the
following year); (ii) up to an additional 5% of that year’s Base Salary payable
in the discretion of management based on performance, which shall be paid upon
completion of the audit for that given year; and (iii) an amount equal to 2% of
Hampshire Group, Limited’s net income for that year above a floor of $10 million
(excluding any extraordinary charges), which shall be paid one-half prior to
December 31 of each year and one-half upon completion of the audit for that
given year.     4)   Equity Incentive — In the event Hampshire adopts an equity
incentive program, awards shall be granted to Golden at a level comparable to
those received by other members of the senior management team.     5)   Benefits
— Golden shall participate in all benefit programs (e.g., health, life and
disability insurance and 401(k)) at a level comparable to that of other members
of the senior management team. In addition, Hampshire shall pay the then
effective COBRA rates to continue Golden’s current family coverage (net of any
Hampshire employee contribution amount) until the later of (x) December 31, 2006
and (y) there is an open enrollment period for the Hampshire health insurance
plan.     6)   Termination — In the event Hampshire terminates Golden’s
employment for anything other than good cause, Golden shall be paid a
termination payment equal to six months Base Salary and six months pro rata
portion of the estimated Annual Bonus for that year (payable in accordance with
Hampshire’s customary payroll practices). For purposes of this Agreement, “good
cause” shall have the same meaning as ascribed to such phrase in the employment
agreement of Hampshire’s Chief Executive Officer dated January 1, 2005. In the
event Golden determines to terminate his employment with Hampshire, he shall be
obligated to provide Hampshire with three months prior notice.     7)  
Continuing Education — Hampshire shall pay for (i) all fees and expenses
incurred in keeping Golden’s bar admissions current (including both state
licensing and continuing education requirements) and (ii) up to two
finance-related courses.

 

 